Citation Nr: 1000212	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right wrist fracture. 
        
2.  Entitlement to service connection for right wrist 
osteoarthritis, to include as secondary to service-connected 
residuals of a right wrist fracture.

3.  Entitlement to service connection for right wrist carpal 
tunnel syndrome/right wrist radial nerve motor axonal 
neuropathy (right wrist neurological conditions), to include 
as secondary to service-connected residuals of a right wrist 
fracture.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to an initial compensable rating for 
residuals of a right wrist fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran sustained a right wrist fracture during 
service and currently has right wrist osteoarthritis.  
However, there is no evidence to show that this current 
condition manifested to a compensable degree within one year 
of separation from service, or continuity of symptomatology.  
Additionally, the weight of the evidence establishes that 
such condition was not caused or aggravated by service-
connected residuals of a right wrist fracture or by any other 
injury or disease during service.

2.  The Veteran sustained a right wrist fracture during 
service and currently has right wrist neurological 
conditions.  However, the weight of the evidence shows that 
these current conditions were not caused or aggravated by 
service-connected residuals of a right wrist fracture or by 
any other injury or disease during service.


CONCLUSIONS OF LAW

1.  Right wrist osteoarthritis was not incurred in or 
aggravated by active duty military service, it may not be 
presumed to have been incurred in or aggravated by such 
service, and it was not proximately caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  Right wrist neurological conditions were not incurred in 
or aggravated by active duty military service, and they were 
not proximately caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a February 2007 
letter, prior to the initial rating decision in December 
2007, of the evidence and information necessary to 
substantiate his claims, the responsibilities of the Veteran 
and VA in obtaining such evidence, and the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  

The Board notes that the Veteran was not notified prior to 
the adjudication of his claims of the elements to establish 
service connection on a secondary basis, i.e., that his 
current condition was proximately caused or aggravated by a 
service-connected disability.  However, the Veteran was 
advised of such elements in a July 2008 statement of the 
case, and neither the Veteran nor his representative have 
argued that he was prejudiced by any defect in the notice he 
was provided.  Moreover, the record establishes that the 
Veteran had actual knowledge of the elements to substantiate 
his claims, as he submitted medical evidence purporting to 
establish that his right wrist neurological conditions were 
caused by his service-connected residuals of a right wrist 
fracture.  Accordingly, the Board finds that the essential 
fairness of the adjudication was not affected by any defects 
in the notice provided in this case, and no further notice is 
needed.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 
(2009) (determinations concerning harmless error should be 
made on a case-by-case basis, and the claimant has the burden 
of showing prejudice); Sanders v. Nicholson, 487 F.3d 881, 
889 (2007) (setting forth factors for determining whether a 
VCAA notice error affected the essential fairness of the 
adjudication; reversed on other grounds by Shinseki, supra); 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46-48 (2008) (same; 
reversed on other grounds by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009)).  

With regard to the duty to assist, the Veteran was provided 
with VA examinations in August 2007, which addressed the 
musculoskeletal and neurological aspects of his claimed 
disabilities.  Neither the Veteran nor his representative have 
argued that such examinations are inadequate for adjudication 
purposes.

Additionally, the Veteran's identified private treatment 
records have been obtained and considered.  Although the 
Veteran has not identified any VA treatment for his claimed 
conditions, an August 2007 VA examiner indicated that a review 
of the VA electronic records revealed no evidence of 
complaints pertaining to a right wrist fracture.  To the 
extent that any VA treatment records remain outstanding, the 
Board finds that such records are not necessary for a fair 
adjudication of the Veteran's service connection claim.  In 
this regard, the Board notes that the medical evidence of 
record includes current diagnoses of right wrist 
osteoarthritis and the claimed neurological conditions, as 
well the Veteran's reported descriptions of how he injured his 
wrist during service and when his symptoms began, as discussed 
in detail below.  Significantly, the Veteran indicated at an 
August 2007 examination that he first sought treatment for his 
right wrist conditions from Dr. M-H, a private physiatrist 
(rehabilitation physician), in 2006.  The Veteran has not 
stated that any VA provider has told him that such conditions 
are related to service; rather, he relies on a positive nexus 
opinion from Dr. M-H.  As such, there is no indication that a 
remand to obtain any outstanding records would benefit the 
Veteran's claims in any way.  

The Board further notes that VA has a heightened duty to 
assist in this case because the National Personnel Records 
Center (NPRC) has determined that the Veteran's service 
treatment records are "fire-related."  See September 2006 
letter to Veteran from NPRC; January 2007 response from NPRC.  
In this respect, the Veteran has been notified that his 
service treatment records are not available, requested to 
provide any such records in his possession, and informed of 
the potential alternative sources for such information.  See 
id., April 2007 letter to Veteran from RO.  As will be 
discussed in detail below, the Veteran has described his in-
service treatment for a right wrist fracture.  Further, the 
Veteran's November 1955 separation examination, which notes 
such treatment, has been associated with the claims file, and 
the NPRC has supplied information from hospital admission 
cards which provides additional details as to such treatment.  
Accordingly, the Board finds that all necessary development 
has been conducted to obtain available in-service records 
concerning the Veteran's claimed disabilities.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens 
on VA with no benefit to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran in 
accordance with the VCAA at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to the merits 
of his claims.

II. Analysis

The Veteran claims that he is entitled to service connection 
for right wrist osteoarthritis and right wrist neurological 
conditions.  In his formal claim for benefits (VA Form 21-
526), he appeared to claim direct service connection for such 
conditions.  However, he later argued that they are secondary 
to his service-connected residuals of a right wrist fracture.  
The Board will address these two theories together.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including arthritis, 
will be presumed to have been incurred in or aggravated by 
service if they manifest to a degree of 10 percent within one 
year after separation from service, even if there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
if a condition was noted during service, the nexus element may 
be established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, such condition 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In order to establish service connection 
on a secondary basis, the evidence must show: (1) that a 
current disability exists, and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Compensation for secondary service connection based on 
aggravation of a nonservice-connected condition is warranted 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) 
(en banc).  For claims filed after October 10, 2006, as in 
this case, service connection may not be awarded based on 
aggravation of a nonservice-connected disability unless a 
pre-aggravation baseline level of disability has been 
established to allow a comparison to the current level of 
disability.  38 C.F.R. § 3.310(b).  However, as the Veteran 
has claimed that his current conditions were caused by, not 
aggravated by, his service-connected disability, it is not 
necessary to establish a baseline level of disability in this 
case.

The RO and the Board, as fact finders, retain the discretion 
to make credibility determinations and weigh the lay and 
medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony 
may not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).  Lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In his claim form, the Veteran identified treatment for his 
right wrist problems by Dr. M-H, a private physiatrist.  A 
November 2006 report from Dr. M-H reflects that the Veteran 
was first seen by him in October 2006.  The Veteran reported 
that he fractured his right wrist during a motor vehicle 
accident in service, he was "immobilized with some wrist 
protruding externally which were later removed," and he was 
in a cast for about 3 months.  He further reported that he 
received physical therapy after the cast was removed and was 
then discharged from service.  The Veteran stated that he 
currently feels some pain when he moves his wrist sideways, as 
well as some numbness in the wrist and fingers.  X-rays and 
nerve conduction studies conducted in October 2006 revealed 
right wrist osteopenia and osteoarthritis, bilateral carpal 
tunnel syndrome (motor and sensory), and right radial nerve 
motor axonal neuropathy.  Dr. M-H indicated that he had 
reviewed the Veteran's available service treatment records and 
that he believed the Veteran's right wrist neurological 
conditions are "with reasonable medical certainty" related 
to the right wrist injury he sustained during service.  Dr. M-
H did not provide a rationale for such opinion.

The Veteran was afforded two VA examinations concerning his 
right wrist in August 2007, one for his peripheral nerves and 
one for his joints.  At the neurological examination, the 
Veteran reported that his right wrist fractured when his hand 
was forced backwards during the in-service motor vehicle 
accident.  He stated that he was anesthetized and the hand was 
reduced, then he was in a cast for approximately three months.  
The Veteran reported receiving only one physical therapy 
session, after which he went straight to work in a warehouse 
"managing pieces," and he later served as a chauffeur.  He 
claimed that he attempted to reenlist in 1955 but was declined 
because he had a "profile 3" due to his right wrist 
condition.  The Veteran stated that his right wrist fracture 
had been stable since onset.  He reported that his right wrist 
neurological conditions had an onset in 2004, when he began 
experiencing numbness in his right hand from the wrist 
downward, especially in the morning.  He further reported that 
he began to experience pain in the wrist, worse when he 
deviates his hand to the ulnar side.  The Veteran stated that 
he had been treated and diagnosed by Dr. M-H, as indicated 
above, and that he was receiving no current treatment for his 
right wrist neurological conditions.  The VA examiner 
confirmed Dr. M-H's diagnoses and noted that the Veteran had 
neuralgia associated with such conditions.  

The VA examiner noted that the Veteran had a history of trauma 
to the nerve due to his right wrist fracture.  However, she 
opined that the Veteran's current right wrist neurological 
conditions were not caused by his right wrist fracture.  The 
examiner reasoned that the Veteran's service treatment record 
and electronic VA treatment records contain no complaints 
related to the right wrist fracture, including complaints of 
numbness, pain, or weakness in any peripheral nerve 
distribution of the right upper extremity.  She further 
reasoned that the Veteran first developed such symptoms more 
than 50 years after the in-service accident, making the right 
wrist fracture an unlikely etiology.  The examiner explained 
that the fact that the Veteran has bilateral carpal tunnel 
syndrome, despite no history of trauma to the left wrist, also 
makes it unlikely that the right wrist fracture caused his 
right wrist carpal tunnel syndrome.  She further explained 
that radial nerve neuropathies secondary to fracture are 
rarely caused by injuries to the wrist, and they are mainly 
involved in humerus fractures, entrapment at the radial tunnel 
at the elbow or at the forearm.

At the VA examination pertaining to his joints, the Veteran 
reported experiencing numbness of the right wrist associated 
with swelling which began approximately two years earlier.  He 
stated that he had a cast for a long time after his in-service 
wrist fracture and was then discharged.  He further stated 
that he first went to a rehabilitation medicine service (RMS) 
specialist, or Dr. M-H,  for the first time after service in 
2006, when he was diagnosed with bilateral carpal tunnel 
syndrome and right wrist osteopenia with arthritis.  Upon 
physical examination and a review of Dr. M-H's evaluation, 
including X-rays, the VA examiner confirmed the diagnoses of 
right wrist osteoarthritis and osteopenia, with symptoms of 
right wrist numbness associated with swelling.  The examiner 
opined that the Veteran's osteoarthritis is not caused by or 
the result of his in-service right wrist fracture.  He 
reasoned that there was no evidence of treatment for a right 
wrist condition after separation from service until 2006, 
which shows that the in-service condition due to a right wrist 
fracture was acute and transitory and resolved with the 
treatment provided during service.

The Veteran's separation examination report notes that the 
Veteran was treated for a right wrist fracture in 1953.  
Information reconstructed from hospital admission cards by the 
NPRC provides further details as to the Veteran's treatment 
for such condition.  Specifically, he was treated in November 
1953 for a simple comminuted fracture of the radius and ulna, 
with no nerve or artery involvement, which he sustained during 
a motor vehicle accident.  He was seen by orthopedic surgery 
but did not have an operation.  The hospital admission cards 
indicate that the Veteran was given permanent assignment 
limitation duty in January 1954.  As such, service treatment 
records appear to confirm the Veteran's report of physical 
therapy and limited duties after his right wrist injury, 
indicating some level of impairment during service. 

However, the Veteran's available service records do not 
establish any continuing right wrist condition after service, 
to include within one year following discharge.  In this 
respect, the Veteran's November 1955 separation examination 
report reflects that he was assigned a "1" in all physical 
profile criteria and was determined to be qualified for 
general service.  His DD Form 214 also does not refer to any 
medical disqualification; rather, it indicates that he was 
released from active duty service and transferred to the U.S. 
Army Reserves.  As such, the Board finds that Veteran's claim 
that he was assigned a "profile 3" and was not allowed to 
reenlist in 1955 due to his right wrist condition, as reported 
to the VA examiner in August 2007, to be not credible because 
it is inconsistent with the other evidence of record.

The Board first finds that the medical evidence of record 
fails to indicate that the Veteran's claimed conditions were 
proximately caused or aggravated by his service-connected 
residuals of a right wrist fracture, such that he would be 
entitled to secondary service connection under 38 C.F.R. 
§ 3.310.  In this respect, the Board notes that Dr. M-H opined 
that the Veteran's right wrist neurological conditions are 
"with reasonable medical certainty" related to his in-
service right wrist fracture.  In contrast, the August 2007 VA 
neurological examiner opined that the Veteran's right wrist 
neurological conditions are not related to his right wrist 
fracture.  The examiner accounted for the Veteran's lack of 
symptoms or treatment for more than 50 years after service, as 
well as the existence of carpal tunnel syndrome in both wrists 
despite a lack of trauma to the left wrist, and the location 
of the Veteran's fracture as compared with most cases of 
radial nerve neuropathies due to fracture.  The Board notes 
that the Veteran is competent to testify to a lack of 
observable right wrist symptoms, such as pain, numbness, and 
tingling, prior to service; continuity of such symptoms after 
his in-service right wrist injury; and receipt of medical 
treatment for such symptoms because such symptoms are capable 
of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  
However, the Veteran has not asserted that he has experienced 
such symptoms continuously since his in-service right wrist 
injury.  Rather, he specifically stated at the August 2007 VA 
examination that such symptoms began in approximately 2004, 
and he first sought treatment after service in 2006.  As such, 
the Board finds that the August 2007 VA examiner's opinion, 
with a complete rationale, outweighs the opinion of Dr. M-H, 
which was unaccompanied by any rationale.  

With respect to the Veteran's right wrist osteoarthritis, the 
only medical opinion of record is contained in the August 2007 
VA examination report pertaining to the joints.  The VA 
examiner opined that such condition is not related to the 
Veteran's in-service right wrist injury.  He reasoned that the 
lack of symptoms or treatment until 2006 shows that the in-
service condition due to a right wrist fracture was acute and 
transitory and resolved with the treatment provided during 
service.  As noted above, the Veteran has not claimed that he 
had any symptoms or received treatment during that time 
period.  

Accordingly, for the foregoing reasons, the weight of the 
evidence fails to establish that the Veteran's right wrist 
osteoarthritis or right wrist neurological conditions were 
proximately caused or aggravated by his service-connected 
residuals of a right wrist fracture.  As such, he is not 
entitled to service connection for such conditions on a 
secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 
448-49.  

The Board further finds that the Veteran is not entitled to 
direct service connection for his right wrist osteoarthritis 
or right wrist neurological conditions.  In this respect, as 
the Veteran specifically stated that his symptoms first began 
in approximately 2004, and he first sought post-service 
treatment in 2006, he is not entitled to service connection 
for such conditions on the basis of continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  Similarly, as 
there is no indication that his right wrist osteoarthritis 
manifested within one year after discharge, he is not entitled 
to presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  The Veteran has not argued, and there is no other 
indication in the record, that his right wrist osteoarthritis 
or right wrist neurological conditions are otherwise related 
to any incident, injury, or disease during service.  See 
38 C.F.R. § 3.303(d).

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit of the doubt doctrine 
does not apply and his claims must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for right wrist osteoarthritis, to include 
as secondary to service-connected residuals of a right wrist 
fracture, is denied.

Service connection for right wrist carpel tunnel 
syndrome/right wrist radial nerve motor axonal neuropathy, to 
include as secondary to service-connected residuals of a 
right wrist fracture, is denied.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's claim for an initial 
compensable rating for his service-connected residuals of a 
right wrist fracture.  Specifically, the Veteran reported 
during the August 2007 VA examination that he could not work 
due to a combination of age and medical problems including 
his right hand/wrist.  

When evidence of unemployability is submitted during the 
course of an appeal from an assigned disability rating, a 
claim for entitlement to a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities (TDIU) will be considered "part and parcel" of 
the claim for benefits for the underlying disability.  In 
such cases, a request for a TDIU is not a separate "claim" 
for benefits but, rather, is an attempt to obtain an 
appropriate disability rating, either as part of the initial 
adjudication of a claim or as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).

Accordingly, the issue of a TDIU has been raised by the 
evidence of record in this case, and it must be included in 
the adjudication of the Veteran's claim for an initial 
compensable rating for residuals of a right wrist fracture.  
Upon remand, the RO/AMC should conduct all appropriate 
development, to include providing the Veteran with VCAA-
compliant notice as to a TDIU, obtaining any pertinent 
outstanding post-service treatment records, and obtaining a 
VA examination or opinion as to the effect of such disability 
on his employability, if deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice regarding his claim 
for a TDIU, and request him to identify 
any outstanding VA or private treatment 
records pertaining to his service-
connected residuals of a right wrist 
fracture.  If any outstanding treatment 
records are identified, after obtaining 
any necessary releases, request copies 
of such records.  All requests and all 
responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

2.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to assess the current 
severity of the disorder and to obtain 
an opinion regarding impairment of 
employability.  The Veteran's claims 
file and a copy of this remand should 
be made available to the examiner for 
review, and such review should be noted 
in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner should 
differentiate between the effects of 
the service-connected right wrist 
fracture and the non-service-connected 
carpal tunnel syndrome and arthritis.  
The examiner should be requested to 
render an opinion as to whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disability, taking into consideration 
the Veteran's level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-
connected disabilities.  Any opinion 
offered must be accompanied by a 
complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why an opinion 
cannot be offered.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's increased 
rating claim based on the entirety of 
the evidence.  Such adjudication should 
reflect consideration of all lay and 
medical evidence of record and should 
specifically address the issue of a 
TDIU.  If the claim remains denied, 
issue a supplemental statement of the 
case to the Veteran and his 
representative, which addresses all 
evidence associated with the claims 
file since the last statement of the 
case, as well as all relevant law.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by attending the requested VA examination(s) may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


